Citation Nr: 0702371	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, scars of the scalp, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a headache 
disorder, to include as secondary to service-connected 
residuals of a gunshot wound, scars of the scalp.

3.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1942 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Residuals of a gunshot wound, scars of the scalp, are 
manifested by slight depression on palpation.

2.  The competent medical evidence of record indicates that a 
headache disorder is not related to active military service 
and was not caused or aggravated by service-connected 
residuals of a gunshot wound, scars of the scalp.

3.  The competent medical evidence of record indicates that 
there is no diagnosis of post traumatic stress disorder 
(PTSD).


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a gunshot wound, scars of the scalp, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

2.  A headache disorder was not incurred in or aggravated by 
active military service, to include as secondary to service-
connected residuals of a gunshot wound, scars of the scalp.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for residuals of a gunshot wound, scars 
of the scalp, and for entitlement to service connection for a 
headache disorder and PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claims for entitlement to an increased evaluation for 
residuals of a gunshot wound and for entitlement to service 
connection for a headache disorder, a March 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Prior to initial adjudication of 
the veteran's claim for entitlement to service connection for 
PTSD, a February 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  Although the letters did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
service connection for a headache disorder and PTSD and for 
an increased evaluation for residuals of a gunshot wound, 
scars of the scalp.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letters also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Increased Evaluation For Residuals Of Gunshot Wound, Scars Of 
The Scalp

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a January 1946 rating sheet, the RO granted service 
connection for residuals of a gunshot wound, scars of the 
scalp, and assigned a noncompensable evaluation, effective 
November 3, 1945.  By a June 1984 rating decision, the RO 
continued the noncompensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  By a June 2003 rating 
decision, the RO assigned a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7800, effective November 
25, 2002.  The veteran appealed this disability evaluation.

Service personnel records indicated that the veteran was 
wounded in action.  The nature of the wound was shrapnel to 
the head.  The veteran was returned to duty that same day.

In an April 2003 VA medical record, the veteran was seen for 
follow-up of shrapnel wound of the right side of the head and 
upper part of the neck and chronic head pain since that time.

A June 2003 VA scars examination was conducted.  The veteran 
complained of tenderness to the posterior scar particularly 
when lying on his right side at night.  He also reported neck 
stiffness.  Upon examination, there were four scars.  There 
were three scars of the frontal lateral scalp.  Two scars 
were parallel to each other and were 3 centimeters (cm.) in 
length and 1/4 cm. in width, with very slight depression.  The 
third scar across the frontal area was 2 cm. in length.  A 
fourth scar was noted on the right lateral posterior aspect 
of the scalp and was 2 cm. in length, with a slight 
depression and slight tenderness upon palpation.  The scars 
had no skin breakdown or Kellogg formation.  The scars were 
all slightly whiter than normal skin and were very easily 
visible.  The veteran had very little hair distribution.  The 
scars were all freely motile, and there were no adhesions, 
tissue loss, muscle loss, or limitation of usage.  There were 
no other abnormalities.  

An October 2003 VA neurological examination was conducted.  
The veteran reported that in 1943 he incurred shrapnel 
injuries of the right side of his head.  He reported that he 
could not sleep on his right side as it hurt, that he heard 
pops in his neck, and that movements caused more problems 
with his neck.  After service discharge, he worked for a mill 
for 30 years.  Upon examination, the veteran was alert and 
oriented and did not have dysarthria.  On head palpation 
there was no significant tenderness.  There were well-healed 
scars of the scalp.  The impression was headaches.  The 
examiner opined that the neck pain was caused by degenerative 
disc disease and that there were no focal neurological 
deficits to suggest any brain injury caused by the inservice 
injury.  The examiner found that the veteran's symptoms were 
not caused by the shrapnel injury to the scalp.

In an October 2004 lay statement, the veteran stated that he 
had trouble sleeping on his right side, where he was wounded 
in his head.  If he slept on his right side he experienced 
pain in his head and at the wound site.

The veteran's current 10 percent rating for residuals of a 
gunshot wound, scars of the scalp, contemplates disfigurement 
of the head, face, or neck with one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  A 30 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or two or three characteristics of disfigurement; a 50 
percent evaluation is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or four 
or five characteristics of disfigurement; and an 80 percent 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement include:  (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The Board finds that the evidence of record does not support 
an increased evaluation for residuals of a gunshot wound, 
scars of the scalp.  The evidence shows the scars were 3 cm. 
or less in length and 1/4 cm. in width.  Moreover, the evidence 


showed no tissue loss, adhesions, or discoloration, abnormal 
texture, or induration or inflexibility of skin in an area 
greater than 39 square cm.  The evidence demonstrated slight 
depression and tenderness on palpation.  Thus, the evidence 
showed one characteristic of disfigurement, no tissue loss, 
and no evidence of gross distortion or asymmetry of any 
facial features.  Accordingly, an increased evaluation is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the maximum rating permitted for superficial 
and unstable or painful scars is 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2006).  Moreover, the 
scars are all on the head, face, or neck and the evidence of 
record demonstrates that the scars do not cause limitation of 
motion.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805 
(2006).  Accordingly, an increased evaluation is not 
warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected residuals of 
a gunshot wound, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to 
residuals of a gunshot wound.  Accordingly, the veteran was 
not prejudiced by the RO's failure to consider this issue for 
referral.




Service Connection For A Headache Disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, secondary service connection may be granted 
where a disability is determined to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The veteran's service medical records are negative for any 
complaints, treatments, or diagnoses of headaches.

In an April 2003 VA medical record, the veteran was seen for 
follow-up of shrapnel wound of the right side of the head and 
upper part of the neck and chronic head pain since that time.

An October 2003 VA neurological examination was conducted 
upon a review of the claims file.  The veteran reported that 
during service he incurred shrapnel injuries of the right 
side of his head.  The veteran denied any significant 
problems except occasional headaches.  He reported that he 
now seemed to be having more problems.  The veteran reported 
that he could not sleep on his right side as it hurt, that he 
heard pops in his neck, and that movements caused more 
problems with his neck.  He reported that he seemed to have 
headaches only when he bent down.  The veteran denied any 
vision problems associated with headaches.  Upon examination, 
the veteran was alert and oriented, did not have dysarthria, 
and there was no nystagmus.  On motor examination, there was 
no upper extremity drift and strength was 5/5 in the upper 
extremities.  Sensory examination was intact to touch and 
pinprick.  Deep tendon reflexes were 1+ in the upper 
extremities.  On head palpation there was no significant 
tenderness.  There were well-healed scars of the scalp.  The 
impression was headaches.  The examiner opined that the neck 
pain was caused by degenerative disc disease and that there 
were no focal neurological deficits to suggest any brain 
injury caused by the residuals of the gunshot wound.  The 
examiner found that the veteran's symptoms were not caused by 
any shrapnel injuries to the scalp.  

In an October 2004 statement, the veteran stated that he had 
trouble sleeping on his right side, where he was wounded in 
his head.  If he slept on his right side he experienced pain 
in his head and at the wound site.

The Board finds that the medical evidence of record does not 
support service connection for a headache disorder as 
secondary to residuals of a gunshot wound, scars of the 
scalp.  There is a current diagnosis of headaches.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But the VA examiner 
opined that the headaches were not related to the residuals 
of a gunshot wound.  See Allen, 7 Vet. App. 439 (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  Accordingly, service connection for a 
headache disorder, as caused or aggravated by the service-
connected residuals of a gunshot wound, scars of the scalp, 
is not warranted.

The Board notes that the medical evidence of record also does 
not support direct service connection for a headache 
disorder.  As noted above, the VA examiner diagnosed 
headaches.  See Degmetich, 104 F.3d at 1333.  Additionally, 
the service medical records were negative for headaches.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Moreover, there is no medical evidence of record 
that shows that a headache disorder is related to service.  
See Id. (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The first medical 
evidence of headaches was in April 2003, over 50 years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, direct 
service connection for a headache disorder is not warranted.

Service Connection For PTSD

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

Service personnel records indicate that the veteran was 
awarded the Purple Heart.  The veteran's service medical 
records are negative for any psychological findings, except 
for the service discharge examination which noted normal 
psyche.  

In a March 1998 VA medical record, the veteran was unable to 
do serial sevens, spell world, or do simple calculations.  It 
was reported that the veteran's mental status was waxing and 
waning - one period of time the veteran was orientated and an 
hour later he was disorientated.  The veteran was unable to 
understand abstractions.  The impression was delirium 
secondary to infection.  Another March 1998 VA record found 
the veteran alert and oriented to time, person, and place.  A 
June 2004 VA record noted that a PTSD screening was negative.  

An April 2005 VA PTSD examination was conducted upon a review 
of the claims file.  The veteran reported occasional bad 
dreams, but denied nightmares.  He reported the bad dreams 
were sometimes about the military, but sometimes about other 
events in his life.  When he dreamt of the military, it was 
regarding his buddies that were killed.  The veteran reported 
that he thinks about when he was wounded and did not like to 
watch movies, shows, or the news about war.  The veteran 
reported that now that he was retired, he had more time to 
think about the war during the day, and that sometimes he 
thinks back to his time in World War II.  The veteran did not 
describe these events as particularly distressing or 
upsetting and did not report that he felt as if he was 
reliving or reexperiencing any of the past events.  The 
veteran did not report problems with going to sleep, 
difficulty concentrating, or hypervigilance.  The veteran was 
uncertain when he first began having bad dreams or 
recollections of his time in service.  The veteran reported 
that he worked until 1997 when his wife became ill, and had 
not worked since that time.  His wife died in 2003.  He 
reported he had five children from his marriage, although 
only one son and daughter were alive.  The veteran reported 
that he did his own shopping and prepared snacks, but did not 
cook.  The veteran had a housekeeper who cleaned his house 
and friend who came by and checked in on him and visited him.  
Periodically he went out to eat with his friend.  The veteran 
attended church every Sunday, and had been a member of the 
Knights of Columbus for the last fifty years, but now only 
attended Sunday meetings.  The veteran generally spent his 
days reading and occasionally walked for exercise.  

Upon examination, the veteran was oriented to date, year, 
month, day and place, but did not know the name of the county 
he resided in.  The veteran was clean and well-groomed, and 
had an appropriate mood and affect.  The veteran's speech was 
clear and discernible, but his verbalizations seemed a bit 
loose as he tended to ramble about other issues and topics 
than what the examiner asked about.  The veteran was 
cooperative and agreeable, and had no difficulty with 
immediate recall task but on the delayed recall task, he 
could not recall any of the three words he had been asked to 
remember.  The veteran was unable to do serial sevens or 
spell the word "world" backwards.  There were no language 
problems and no abnormal mental trends involving delusions or 
hallucinations.  The veteran denied present thoughts of 
suicide or homicide.  The diagnosis was an anxiety disorder.  
The examiner noted that the veteran had periodic remembrances 
and bad dreams involving his service in World War II, but did 
not express that he experienced distress or discomfort upon 
recollections about the past and did not evidence any signs 
of emotion or experiencing any feelings of disturbance about 
the past.  The examiner opined that although the veteran may 
be somewhat bothered by his recollections he did not meet the 
criteria for PTSD.  The examiner noted that the veteran 
appeared to have some cognitive impairment problems.  

In a May 2004 statement, the veteran asserted that the 
doctor's interpretation of his answers at the examination 
were not accurate.  He stated that he had considerable 
trouble with his nerves and that he knew it was related to 
his combat experiences.  

A June 2005 VA medical record noted the veteran was alert and 
oriented.  A screening for PTSD was negative.

The Board finds that the medical evidence of record does not 
support a finding of service connection for PTSD, as there is 
no current diagnosis of PTSD.  See Degmetich, 104 F.3d at 
1333.  The VA examiner stated that the veteran did not meet 
the criteria for PTSD and two PTSD screenings were negative.  
The Board places substantial weight on the VA examiner's 
opinion because the opinion was based on clinical findings 
and a review of the claims file.  See Colvin, 1 Vet. App. at 
175; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Although 
the veteran states that he knew his nervous trouble was 
related to his combat experience, the veteran's testimony is 
not competent to establish such a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish symptoms but not 
to establish a medical opinion).  Accordingly, service 
connection is not warranted for PTSD.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of a gunshot wound, 
scars of the scalp, is denied.

Service connection for a headache disorder is denied.

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


